                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:18-CV-53-D


MARGARET REAVES,                          )
                                          )
                          Plaintiff,      )
                                          )
                 v.                       )                    ORDER
                                          )
NATIONSTAR MORTGAGE, INC.,                )
U.S. BANK, N.A., and WELLS                )
FARGO BANK, N.A.,                         )
                                          )
                          Defendants.     )


       On May 23, 2018, Wells Fargo Bank, N.A. ("Wells Fargo" or "defendant") moved to

dismiss Margaret Reaves's ("Reaves" or ''plaintiff'') complaint pursuant to Federal Rules of Civil

Procedure 4(m), 12(b)(2), (4), and (5) [D.E. 16] and filed a memorandum in support [D.E. 17].

Having reviewed the entire record and governing law, Reaves did not properly serve Wells Fargo.

See [D.E. 17]. Thus, the court GRANTS Wells Fargo's motion to dismiss [D.E. 16] and

DISMISSES the complaint without prejudice. The court DENIES as baseless Reaves's motion for

entry of default [D.E. 19] and motion for default [D.E. 24].

       SO ORDERED. This ~day of December 2018.
